EXHIBIT 10.44

SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION

EFJ, INC. BOARD OF DIRECTORS

2006

 

Board of Directors’ Quarterly Retainer   $7,500 Audit Committee Quarterly
Retainer   $1,750 Audit Committee Chairperson Quarterly Retainer   $1,250
Non-Audit Committee Quarterly Retainer   $1,250 Non-Audit Committee Chairperson
Quarterly Retainer   $750 Stock Options   Each current director receives an
option to purchase 10,000 shares of EFJ stock annually on the day after the
Annual Meeting of Shareholders at the market value of the stock on that date,
pursuant to the 1996 Stock Incentive Plan. Option terms would be same as for
current employees—vesting one-fifth of the grant each year. Performance Based
Restricted Stock   EFJ awarded each current director a performance-based
restricted stock grant of 10,000 shares of EFJ Common Stock pursuant to EFJ’s
2005 Omnibus Incentive Plan. In the event the performance-based metrics are not
achieved, the shares will be forfeited by the reporting person. 1999
Non-Employee Director Stock Purchase Plan   Each Eligible Non-Employee Director
may elect to receive EFJ, Inc. common stock in lieu of cash board compensation,
under the 1999 Non-Employee Director Stock Purchase Plan. The amount of common
stock is determined upon the means the average of the closing price of a share
of Common Stock during the last 10 trading days preceding the last business day
of the Quarter.